        Case 1:20-cv-01452-DAD-JLT Document 63 Filed 03/26/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED FARM WORKERS, et al.,                  ) Case No.: 1:20-cv-01452 DAD JLT
                                                   )
12                  Plaintiffs,                    ) ORDER CLOSING THE CASE
                                                   )
13          v.                                     ) (Doc. 56)
     SONNY PERDUE, et al.,                         )
14
                                                   )
15                  Defendants.                    )
                                                   )
16                                                 )

17          The parties have stipulated to the action being dismissed without prejudice. (Doc. 56) The

18   Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with further

19   order of the Court. Because all parties who have appeared in the action signed the stipulation, it

20   “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

21   1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

22
23   IT IS SO ORDERED.

24      Dated:     March 26, 2021                              /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
